Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 12, 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 20 of U.S. Patent No. 11380150. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are encompassed by the subject matter of the patent claims. 
Instant Claims 
PN11380150
2. (New) A method comprising: obtaining, by one or more computers and from a device, first identification information of an Ultra Wide Band (UWB) device; obtaining, by the one or more computers and from the UWB device, (i) location information of the UWB device, (ii) directionality information of the UWB device, and (iii) second identification information of the UWB device; determining, by the one or more computers, that the first identification information of the UWB device matches the second identification information of the UWB device; determining, by the one or more computers, that the location information and the directionality information of the UWB device satisfy a condition for an action; and performing, by the one or more computers, the action.
1. A method for property access control comprising: obtaining, by one or more computers, an authorized user list comprising first identification information of an Ultra Wide Band (UWB) device; obtaining, by the one or more computers and from the UWB device, (i) location information of the UWB device at a property, (ii) directionality information of the UWB device, and (iii) second identification information of the UWB device; determining, by the one or more computers, the first identification information of the UWB device matches the second identification information of the UWB device; determining, by the one or more computers, the location information and the directionality information of the UWB device satisfy a predetermined authorization requirement for the property; and sending, by the one or more computers to a control device of the property, an access signal that is configured to allow a user associated with the UWB device to access an area of the property.
12. (New) A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: obtaining, from a device, first identification information of an Ultra Wide Band (UWB) device; obtaining, from the UWB device, (i) location information of the UWB device, (ii) directionality information of the UWB device, and (iii) second identification information of the UWB device; determining that the first identification information of the UWB device matches the second identification information of the UWB device; determining that the location information and the directionality information of the UWB device satisfy a condition for an action; and performing the action.
12. A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: obtaining an authorized user list comprising first identification information of an Ultra Wide Band (UWB) device; obtaining, from the UWB device, (i) location information of the UWB device at a property, (ii) directionality information of the UWB device, and (iii) second identification information of the UWB device; determining the first identification information of the UWB device matches the second identification information of the UWB device; determining the location information and the directionality information of the UWB device satisfy a predetermined authorization requirement for the property; and sending, to a control device of the property, an access signal that is configured to allow a user associated with the UWB device to access an area of the property.
21. (New) A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: obtaining, from a device, first identification information of an Ultra Wide Band (UWB) device; obtaining, from the UWB device, (i) location information of the UWB device, (ii) directionality information of the UWB device, and (iii) second identification information of the UWB device; determining that the first identification information of the UWB device matches the second identification information of the UWB device; determining that the location information and the directionality information of the UWB device satisfy a condition for an action; and performing the action.
20. A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: obtaining an authorized user list comprising first identification information of an Ultra Wide Band (UWB) device; obtaining, from the UWB device, (i) location information of the UWB device at a property, (ii) directionality information of the UWB device, and (iii) second identification information of the UWB device; determining the first identification information of the UWB device matches the second identification information of the UWB device; determining the location information and the directionality information of the UWB device satisfy a predetermined authorization requirement for the property; and sending, to a control device of the property, an access signal that is configured to allow a user associated with the UWB device to access an area of the property.

Allowable Subject Matter
Claims 3-11, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685